Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

DETAILED ACTION
Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-5 and 17-18, drawn to a polypeptide comprising (a) the amino acid sequence of SEQ ID NO: 1, or (b) the amino acid sequence of SEQ ID NO: 1 with the exception of 1, 2 or 3 amino acid substitutions and/or 1, 2 or 3 amino acid insertions or deletions, and a complex comprising the same, classified in C07K7/00, for example.
2. Claims 6-8, drawn to a nucleic acid molecule that encodes the polypeptide of Group 1, a vector and a cell comprising the same, classified in C12N9/6445, for example.
3. Claims 9-12, 15 and 19-20, drawn to a binding moiety that specifically binds to the polypeptide of Group 1, and a pharmaceutical composition comprising the same, classified in C07K16/00, for example.
4. Claims 13-14, drawn to a method of treating or preventing a disease in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a binding moiety as defined in Group 2, classified in A61K39/0011, for example.
5. Claim 16, drawn to a method of identifying a binding moiety that binds the complex as in  Group 1, the method comprising contacting a candidate binding moiety with the complex and determining the candidate binding moiety binds the complex, classified in A61K2039/605, for example.
The inventions are independent or distinct, each from the other because:
3.	Inventions 1-3 are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention 1 involves amino acids and amide bonds; Invention 2 involves sugars, bases, phosphates and glycosidic bonds; Invention 3 involves ligands or other component that binds to Invention 1. Further, search for one would not necessarily lead to the other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
4.	Inventions 4 and 5 are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention 4 involves patient population and end points; Invention 5 involves reagents and laboratory settings. . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
5.	Inventions 1-2 and 4 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together. Inventions 1-2 are not involved in the method inventions of 4.
6.	Inventions 3 and 4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product. Further, search for one would not necessarily lead to the other.
7.	Inventions 1 and 5 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product. Further, search for one would not necessarily lead to the other.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
9.	This application contains claims directed to the following patentably distinct species:
A single disclosed species of a fully defined peptide sequence (e.g., SEQ ID NO: 1, no mutations);
A single disclosed species of a MHC molecule;
A single disclosed species of a nucleic acid molecule;
A single disclosed species of a fully defined binding moiety;
A single disclosed species of a disease.
10.	The species are independent or distinct because the peptides involve different amino acid content, leading to different structures. Further, search for one would not necessarily lead to the other. Different MHC molecules are different due to the different content, leading to different structure. Further, search for one would not necessarily lead to the other. Different nucleic acid molecules are different due to the different amino acid sequences that it encodes. Further, search for one would not necessarily lead to the other. Different binding moieties are different due to the different peptides that the binding moiety binds to. Further, search for one would not necessarily lead to the other. Different diseases involve different cells, different patient population and different end 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
11.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 is elected, Applicant is required to elect a single disclosed species of a fully defined peptide sequence (e.g., SEQ ID NO: 1, no mutation). If Group 2 is elected, Applicant is required to elect a single disclosed species of a fully defined If Group 3 is elected, Applicant is required to elect a single disclosed species of a fully defined sequence and a single disclosed species of a binding moiety (e.g., an antibody). If Group 4 is elected, Applicant is required to elect a single disclosed species of a disease (please note: cancer is not a species but a subgenus; Applicant is required to elect a single disclosed species of a type of cancer), and a single disclosed species of a fully defined binding moiety. If Group 5 is elected, Applicant is required to elect a single disclosed species of a fully defined peptide.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

13.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JULIE HA/Primary Examiner, Art Unit 1654